Citation Nr: 0713714	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945 and from September 1949 to April 1968.  His 
widow is the appellant in this appeal.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 RO decision.  The appellant 
testified before the Board in September 2006.  In December 
2006, she submitted evidence that had not been previously 
considered by the RO, along with a waiver of initial 
consideration by the RO.  


FINDINGS OF FACT

1.  In an unappealed, final September 2002 decision, the RO 
denied service connection for the cause of the veteran's 
death.  

2.  The evidence received since the September 2002 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the September 2002 RO decision, but 
it does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
final September 2002 RO decision that denied service 
connection for the cause of the veteran's death, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a),  20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006). The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).

The RO sent correspondence in November 2004; a rating 
decision in January 2005; and a statement of the case in 
August 2005.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Also, the -- letter substantially 
complied with all duties to inform the veteran of the 
evidence needed to substantiate what had been found to be 
insufficient in the prior denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final adjudication (the August 2005 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last adjudication here (the August 2005 
statement of the case).

The Board notes that the RO did not send the appellant notice 
relating to the assignment of disability ratings or effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, __ F.3d __, No. 
2006-7303, 2007 WL 1016989 (Fed. Cir. Apr. 5, 2007).  But in 
light of the Board's decision to deny reopening of the claim 
for service connection for the cause of the veteran's death, 
any defective notice in this regard is harmless.  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, __ F.3d __, No. 2006-7303, 2007 WL 1016989 (Fed. 
Cir. Apr. 5, 2007); cf. Locklear v. Nicholson, 20 Vet. App. 
410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board notes that a medical opinion has not been obtained 
in connection with the application to reopen the claim for 
service connection for the cause of the veteran's death.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2006).

The RO denied service connection for the cause of the 
veteran's death in September 2002.  The appellant was 
notified of that decision and of her appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2004, the appellant sought to reopen the claim 
for service connection for the cause of the veteran's death.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims submitted after 
August 2001, such as this claim, "new and material 
evidence" means evidence that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim that is sought to be 
reopened, which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 38 
U.S.C.A. § 5108 (West 2002); see also Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

The Board reviews the evidence received since the last final 
rating decision in light of all of the evidence of record.  
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The Board 
presumes the credibility of new evidence in determining 
whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board reviews whether new and material evidence has been 
received in light of the underlying laws and regulations 
governing claims for service connection for the cause of a 
veteran's death.  Compensation may be paid to a surviving 
spouse for a veteran's service-connected death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.5(a), 3.312.  A service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, there must have been a causal connection.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

As noted above, the September 2002 rating decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  At the time of the veteran's death, service 
connection was in effect for esophageal hiatal hernia with 
cholecystectomy, vagotomy, and pyloraplasty (rated 30 percent 
disabling); for degenerative disc disease (10 percent 
disabling); and for a left fibula fracture (0 percent 
disabling).  In its September 2002 decision, the RO observed 
that the veteran's cause of death was listed as head 
injuries, which were sustained during a fall from a ladder.  
The evidence of record did not show that the veteran's head 
injuries were related to his service-connected disabilities 
or that his fall was caused by those disabilities.  
Therefore, service connection for the cause of the veteran's 
death was not warranted.  

The evidence associated with the claims file subsequent to 
the September 2002 rating decision includes copies of the 
veteran's service medical records, a December 2006 letter 
from the Jacksonville Fire and Rescue Services, a letter from 
a private physician, and September 2006 hearing testimony as 
well as the appellant's own assertions.  However, the Board 
finds that such evidence is not new and material within the 
meaning of the laws and regulations set forth above, and as 
such, there is no basis to reopen the claim for service 
connection for the cause of the veteran's death.

With respect to the copies of the veteran's service medical 
records, the Board finds that the this evidence is not new in 
that a copy of them was already of record at the time of the 
September 2002 rating decision.
 
With respect to the December 2006 letter from the 
Jacksonville Fire and Rescue Service, the Board finds that it 
is new in that it was certainly not of record at the time of 
the September 2002 rating decision.  However, that letter is 
not probative in that it does not provide any evidence 
relating the veteran's death to a service-connected 
disability.  Instead, the letter merely indicates that the 
exact cause of the veterans' injuries was undetermined with 
no witnesses present.  As such, the December 2006 letter does 
not raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that the December 2006 
letter from the Jacksonville Fire and Rescue Services is not 
material.

As for the letter from a private physician, the Board finds 
that it is new in that it was certainly not of record at the 
time of the September 2002 rating decision.  However, that 
letter is not probative because it does not provide any 
evidence relating the veteran's death to a service-connected 
disability.  Instead, the letter simply indicates that the 
veteran was seen for insomnia in February 2000.  As such, the 
letter does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

With respect to the appellant's hearing testimony as well as 
her other statements, the Board finds that the appellant's 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The appellant has 
essentially stated and testified that the veteran had 
problems with his back due to his service-connected 
degenerative disc disease and that this produced effects on 
his leg and even caused insomnia because of nightly sleeping 
difficulties.  However, there is competent evidence 
indicating that the service-connected degenerative disc 
disease (or any other service-connected disability) was 
related to his tragically fatal fall from a ladder.  Nor is 
there competent evidence that insomnia caused the veteran to 
fall from the ladder or that any service-connected disability 
was responsible for insomnia.  As a layperson, the appellant 
lacks the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the cause of the 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Generally, laypersons are not competent 
witnesses when it comes to offering medical opinions or 
diagnoses, and such evidence does not provide a basis on 
which to reopen a claim of service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, the appellant's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Regrettably, despite the tragic circumstances of the 
veteran's death and the appellant's heartfelt beliefs, the 
Board is unable to decide this appeal favorably for the 
appellant.

Significantly, the evidence missing at the time of the 
September 2002 rating decision continues to be absent.  
Specifically, there remains no medical evidence that 
indicates that the veteran's death was due to a service-
connected disability. Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
appellant's previously denied claim for service connection 
for the veteran's cause of death.


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


